Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 1 of 14 PageID #: 823




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF INDIANA
                           INDIANAPOLIS DIVISION

DR. CHEIKH SEYE,                 )
                                 )
                    Plaintiff,   )
                                 )
                 v.              )               No. 1:17-cv-04384-JPH-MJD
                                 )
THE BOARD OF TRUSTEES OF INDIANA )
UNIVERSITY                       )
   a/k/a INDIANA UNIVERSITY-     )
PURDUE UNIVERSITY INDIANAPOLIS,  )
                                 )
                    Defendant.   )

   ORDER GRANTING DEFENDANT'S MOTION FOR SUMMARY JUDGMENT

       After a long evaluation process, Dr. Cheikh Seye was denied tenure as a

 faculty member at the Indiana University School of Medicine. Understandably

 disappointed, Dr. Seye alleges that unlawful retaliation was the real reason he

 was denied tenure. IU seeks summary judgment. Dkt. [44]. Because Dr. Seye

 has designated no evidence allowing a reasonable jury to find that he was

 denied tenure in retaliation for engaging in protected activities, that motion is

 GRANTED.

                                        I.
                              Facts and Background

       Because IU has moved for summary judgment under Rule 56(a), the

 Court views and recites the evidence "in the light most favorable to the non-

 moving party and draw[s] all reasonable inferences in that party's favor."

 Zerante v. DeLuca, 555 F.3d 582, 584 (7th Cir. 2009) (citation omitted).




                                         1
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 2 of 14 PageID #: 824




       A. IU School of Medicine's Tenure-Review Process

       At IU, the tenure track generally runs six years; after completing five

 years the professor submits a dossier, which is evaluated in the sixth year.

 Dkt. 45-2 at 2; dkt. 45-1 at 5 (Seye Dep. at 20). Candidates are evaluated on

 their research, teaching, and service. Dkt. 45-4 at 37. One requirement for

 tenure is that a candidate be rated "excellent" in at least one of those areas. Id.

 at 30, 37.

       In the School of Medicine, the tenure-review process involves a host of

 committee and individual evaluations and recommendations over several

 phases. The dossier review begins with the department's Promotion and

 Tenure Committee, which issues a recommendation that is reviewed by the

 department chair. Dkt. 45-5 at 5 (Hess Dep. at 31–32). Next the School of

 Medicine's Promotion and Tenure Committee reviews the dossier, and that

 committee's recommendation goes to School of Medicine's dean. Id. (Hess Dep.

 at 32–33). Then the campus-wide Promotion and Tenure Committee makes a

 recommendation. Id. (Hess Dep. at 32–33). The dossier then goes to the Vice-

 Chancellor for consideration and a recommendation. Dkt. 45-7 at 5 (Paydar

 Dep. at 12). Finally, the Chancellor consults with the President of the

 University and decides whether tenure will be awarded. Id.

       B. Dr. Seye's Tenure Dossier

       IU appointed Dr. Seye in February 2009 as a tenure-track assistant

 professor in the School of Medicine's Department of Cellular & Integrative

 Physiology. Dkt. 45-2 at 2. Dr. Seye chose research as his area of required


                                         2
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 3 of 14 PageID #: 825




 excellence. Dkt. 45-1 at 6 (Seye Dep. at 21). He was originally on track to

 submit his tenure dossier in 2014. See dkt. 45-1. But after suffering

 significant injuries in a car accident in 2012, he requested a one-year

 extension. See dkt. 45-9. IU granted that request, dkt. 45-11, and Dr. Seye

 submitted his dossier in 2015, dkt. 45-1 at 14 (Seye Dep. at 56).

          1. Review of Dr. Seye's 2015 Dossier

       The department Promotion and Tenure Committee and the department

 chair, Dr. Michael Sturek, both recommended that Dr. Seye not receive tenure.

 Dkt. 45-1 at 16 (Seye Dep. at 61); dkt. 45-12. That led Dr. Seye to request

 another one-year extension to submit a new dossier, dkt. 45-14, which IU

 granted in July 2015, dkt. 45-16.

       In October 2015, Dr. Seye sent IU a notice of tort claim alleging that Dr.

 Sturek discussed confidential medical information and included inaccurate

 information in a letter explaining his negative tenure recommendation. Dkt.

 45-17.

          2. Review of Dr. Seye's 2016 Dossier

       Dr. Seye submitted his new dossier in 2016. Dkt. 45-1 at 24 (Seye Dep.

 at 96). While the department Promotion and Tenure Committee once again

 voted against tenure, id., this time Dr. Sturek recommended tenure, dkt. 45-

 23. The School of Medicine's Promotion and Tenure Committee then voted

 against tenure, dkt. 45-1 at 29 (Seye Dep. at 120), and Dean of the School of

 Medicine Jay Hess upheld that decision, dkt. 45-25.




                                         3
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 4 of 14 PageID #: 826




        In December 2016, Dr. Seye supplemented his dossier with newly

 accepted publications and doctors' letters about his medical condition. Id. at

 34 (Seye Dep. at 138–40). He was also involved in another car accident later

 that month and required medical leave to recover. Id. at 33 (Seye Dep. at 133–

 34).

        In early 2017, the campus Promotion and Tenure Committee reviewed

 Dr. Seye's dossier and voted against tenure—but the supplemental materials

 that Dr. Seye submitted in December 2016 were not considered. Dkt. 45-28;

 dkt. 45-33 at 12. Executive Vice Chancellor Kathy Johnson reviewed the

 dossier next, and also recommended against tenure. Dkt. 45-29. Finally,

 Chancellor Nassar Paydar reviewed the dossier and decided that Dr. Seye

 would not receive tenure and that his appointment with IU would end in June

 2018. Dkt. 45-31.

        Dr. Seye filed a grievance with the Faculty Board of Review, which

 recommended that Dr. Seye's dossier be reviewed again with the additional

 information that he had submitted in December 2016. Dkt. 45-33 at 22–24.

 Chancellor Paydar accepted that recommendation. Dkt. 45-34.

           3. Review of Dr. Seye's Final Supplemented Dossier

        The department Promotion and Tenure Committee then reviewed Dr.

 Seye's dossier again, this time voting three to two in favor of tenure. Dkt. 45-

 35. Dr. Sturek again supported tenure. Dkt. 45-1 at 45 (Seye Dep. at 187).

 And the School of Medicine's Promotion and Tenure Committee voted eleven to

 one in favor of tenure. Dkt. 46-36. The school's dean, Dr. Hess, again


                                         4
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 5 of 14 PageID #: 827




 recommended against tenure, concluding that Dr. Seye's research productivity

 and scientific reputation did not warrant tenure. Dkt. 45-37. The campus

 Promotion and Tenure Committee then voted seventeen to two in favor of

 tenure, dkt. 45-38, and Executive Vice Chancellor Johnson recommended

 tenure, dkt. 45-39.

       Chancellor Paydar conducted the final review, deciding in April 2018 that

 Dr. Seye would not receive tenure. Dkt. 45-41. About two weeks later, at Dr.

 Seye's request, he explained his decision:

             [S]ome factors that went into our judgment of your
             dossier included concerns over the quantity and quality
             of your publications, your research (grants and
             sponsored programs) productivity, low level of
             involvement in graduate student mentorship, and to
             some exten[t] your mixed external reviews. There is,
             however, no mechanical formula for the award of
             tenure—it is ultimately a judgment call.

 Dkt. 45-40 at 2.

       In November 2017, while the final supplemented dossier was under

 review, Dr. Seye filed this lawsuit alleging disability discrimination and

 retaliation in violation of the Rehabilitation Act. Dkt. 1. Chancellor Paydar

 learned of the lawsuit six weeks before he issued his final decision. Dkt. 45-27

 at 5–6. Dr. Seye amended his complaint after Chancellor Paydar's decision,

 dkt. 25, and later dismissed his disability-discrimination claim, dkt. 42. IU

 has moved for summary judgment on the retaliation claim. Dkt. 44.




                                         5
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 6 of 14 PageID #: 828




                                           II.
                                     Applicable Law

        Summary judgment shall be granted "if the movant shows that there is

 no genuine dispute as to any material fact and the movant is entitled to

 judgment as a matter of law." Fed. R. Civ. P. 56(a). The moving party must

 inform the court "of the basis for its motion" and specify evidence

 demonstrating "the absence of a genuine issue of material fact." Celotex Corp.

 v. Catrett, 477 U.S. 317, 323 (1986). Once the moving party meets this

 burden, the nonmoving party must "go beyond the pleadings" and identify

 "specific facts showing that there is a genuine issue for trial." Id. at 324.

        In ruling on a motion for summary judgment, the Court views the

 evidence "in the light most favorable to the non-moving party and draw[s] all

 reasonable inferences in that party's favor." Zerante, 555 F.3d at 584 (citation

 omitted).

                                           III.
                                         Analysis

        For the retaliation claim to survive summary judgment, Dr. Seye must

 show "(1) statutorily protected activity; (2) adverse employment action; and (3)

 causal connection." Scheidler v. Indiana, 914 F.3d 535, 544 (7th Cir. 2019). 1

 IU argues that none of Dr. Seye's protected activities 2 were causally connected


 1Retaliation claims under the Rehabilitation Act and Americans with Disabilities Act
 share the same elements, so the Court cites cases under these laws interchangeably.
 See Stanek v. St. Charles Comm. Unit Sch. Dist., 783 F.3d 634, 641, 643–44 (7th Cir.
 2015).

 2Dr. Seye argues that he engaged in three protected activities—filing a tort claim
 notice, filing a faculty board of review grievance, and filing this lawsuit. Dkt. 50 at 13.
                                              6
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 7 of 14 PageID #: 829




 to his tenure denial. Dkt. 46 at 19–27. Dr. Seye responds that a jury could

 find a causal connection because of the timing of the tenure denial, a failure to

 follow tenure process standards, and contradictory explanations for the tenure

 denial. Dkt. 50 at 15.

       Rehabilitation Act retaliation claims require "but for" causation—mere

 "proof of mixed motives will not suffice." Serwatka v. Rockwell Automation, Inc.,

 591 F.3d 957, 962 (7th Cir. 2010). Under this standard, the issue is whether

 the tenure decisionmakers would have granted tenure but for their retaliatory

 conduct. See Sun v. Bd. of Trs. of Univ. of Ill., 473 F.3d 799, 816 (7th Cir.

 2007).

       A. Chancellor Paydar is the only relevant decisionmaker.

       IU argues that Chancellor Paydar was the sole decisionmaker. Dkt. 46 at

 21. Dr. Seye contends that both Chancellor Paydar and Dean Hess were

 decisionmakers. Dkt. 50 at 13. After Dean Hess recommended against tenure

 in the final round of review, both the campus tenure committee and Executive

 Vice Chancellor Johnson reviewed Dr. Seye's dossier and recommended tenure.

 Dkt. 45-37; dkt. 45-38; dkt. 45-39. Only then did Chancellor Paydar decide

 that Dr. Seye would not receive tenure. Dkt. 45-41. This case therefore

 involves the "numerous layers of independent review" that are typical in tenure

 decisions. See Adelman-Reyes v. Saint Xavier Univ., 500 F.3d 662, 667 (7th




 IU argues that filing the tort claim notice was not protected activity, and even if it
 were, the tenure decisionmaker was not aware of it. Dkt. 46 at 19–21. The Court
 does not address these arguments because IU is entitled to summary judgment on the
 causal connection element.
                                           7
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 8 of 14 PageID #: 830




 Cir. 2007). Because of that layered review, possible discrimination from a

 "subordinate participant in the tenure process"—such as Dean Hess—can

 provide only "weak or nonexistent" evidence of a causal connection. Id.

       For example, in Adelman-Reyes, the Seventh Circuit found that a dean's

 negative tenure recommendation could not support a causal connection despite

 evidence that the dean's recommendation "weighed heavily" in a subsequent

 review. Id. at 664, 667. Here, Dr. Seye has not designated evidence suggesting

 that Dean Hess had even that much influence on any of the three layers of

 review that came after his recommendation. See dkt. 50 at 15–20. Dean

 Hess's recommendation against tenure thus cannot support a causal

 connection, see Adelman-Reyes, 500 F.3d at 667, making Chancellor Paydar

 the only relevant decisionmaker. 3

       B. Dr. Seye has not designated evidence of retaliation.

       Chancellor Paydar reviewed Dr. Seye's dossier and decided not to grant

 tenure. Dkt. 45-7 at 5, 9–11 (Paydar Dep. at 13, 29, 33–34). Dr. Seye has no

 direct evidence that Chancellor Paydar's decision was retaliatory. Dkt. 50 at

 15; dkt. 45-1 at 38 (Seye Dep. at 154–56). He instead argues that a jury could

 infer retaliation based on circumstantial evidence, including a failure to follow

 tenure standards, contradictory explanations for the tenure denial, and the

 denial's timing. Dkt. 50 at 15.




 3 Chancellor Paydar made his decision in consultation with the President of the
 University, but Dr. Seye has not argued or designated evidence that the President
 retaliated against him. See dkt. 53 at 7, 7 n.1.
                                           8
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 9 of 14 PageID #: 831




          1. Any deviations from the tenure process do not support an
             inference of retaliation.

       Dr. Seye alleges that Chancellor Paydar (1) downplayed his National

 Institutes of Health grant and was unjustifiably concerned that it would not be

 renewed, (2) did not account for recent publications, (3) improperly considered

 a lack of mentoring PhD candidates as relevant to excellence in research, (4)

 misconstrued letters from external reviewers as negative, (5) denied tenure

 despite Vice-Chancellor Johnson's positive recommendation, and (6) discussed

 Dr. Seye's application with Dean Hess and Vice-Chancellor Johnson. Dkt. 50

 at 17–19. He argues that from these "multiple, inexplicable deviations," a jury

 could infer retaliatory conduct. Id. at 20.

       But even if those alleged deviations and inconsistencies are supported by

 evidence and taken as true, they cannot create a triable issue of fact. Bad,

 contradictory, or inconsistent reasons for a tenure denial are not enough to

 make that denial illegal. Redd v. Nolan, 663 F.3d 287, 295 (7th Cir. 2011); see

 also Robinson v. Alter Barge Line, Inc., 513 F.3d 668, 674 (7th Cir. 2008)

 ("Many [retaliation] suits are based on misunderstandings (the plaintiff can't

 believe there was a good reason for his having been sacked, so he imputes a

 bad one to the employer) . . . ."). What's required to survive summary

 judgment is "evidence from which a reasonable jury might conclude" that Dr.

 Seye would have received tenure but for his protected activity. Redd, 663 F.3d

 at 295. That is missing here because Dr. Seye has no evidence pointing

 directly to retaliation and the issues he identifies do not allow an inference of

 retaliation. See dkt. 50 at 15, 20; Novak v. Bd. of Trs. of S. Ill. Univ., 777 F.3d

                                          9
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 10 of 14 PageID #: 832




  966, 975 (7th Cir. 2015) (upholding summary judgment because the evidence

  did not show disability discrimination but—at most—"lapses in . . . assessment

  methodology that might have resulted in unfairness").

          The unique nature of tenure decisions further shows that Dr. Seye's

  alleged process deviations cannot raise an inference of retaliation. Tenure

  systems defy "fixed, objective criteria" because decisions "necessarily rely on

  subjective judgments about academic potential." Blasdel v. Northwestern Univ.,

  687 F.3d 813, 815 (7th Cir. 2012) (quoting Vanasco v. National–Louis Univ.,

  137 F.3d 962, 968 (7th Cir. 1998)). Moreover, the Court "must not ignore the

  interest of colleges and universities in institutional autonomy." Id. at 816.

  Tenure is nuanced, and requires "something more than mere qualification; the

  department must believe the candidate has a certain amount of promise." Sun,

  473 F.3d at 815. So while universities may not illegally discriminate or

  retaliate in the name of institutional autonomy, "courts must understand the

  nature and mission of the institution and evaluate the evidence accordingly."

  Novak, 777 F.3d at 976.

          These concepts are particularly important in this case. Dr. Seye's focus

  at IU was research, and the parties contest whether his research was up to

  snuff. Dkt. 45-1 at 6 (Seye Dep. at 21); dkt. 46 at 26; dkt. 50 at 18. But

  research quality and quantity are hard for courts to judge, and the stakes are

  high:

                If A publishes an excellent academic paper every five
                years on average, is she better or worse than B, who
                publishes a good but not excellent paper on average

                                          10
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 11 of 14 PageID #: 833




                 every six months, so that at the end of five years he has
                 published 10 papers and she only 1? Quantity and
                 quality are (within limits) substitutes . . . . Or suppose
                 Professor C used to publish a paper every six months,
                 but she has slowed down, while D, who is younger, has
                 not. That is an ominous sign from the standpoint of
                 granting C tenure, because a tenured professor is very
                 hard to fire even if he or she has ceased to be a
                 productive scholar. With mandatory retirement now
                 unlawful, the grant of tenure is often literally a lifetime
                 commitment by the employing institution, barring
                 dementia or serious misconduct.

  Blasdel, 687 F.3d at 816. In the end, Dr. Seye has designated no evidence of

  deviations or inconsistencies from which a jury could infer retaliation,

  especially considering the subjective and academic nature of tenure decisions.

           2. Timing does not support an inference of retaliation.

        Dr. Seye also argues that a reasonable jury could infer retaliation based

  on the timing of the tenure denial. Dkt. 50 at 15. But Chancellor Paydar

  learned of this lawsuit six weeks before denying tenure, and Dr. Seye has not

  designated evidence that Chancellor Paydar learned of other protected activity

  closer than that. Dkt. 45-27 at 5–6. That timing, by itself, cannot show

  causation. See Povey v. City of Jeffersonville, 697 F.3d 619, 624 (7th Cir. 2012)

  (finding that termination three weeks after a complaint could not, by itself,

  support causation) (citing Turner v. The Saloon, Ltd., 595 F.3d 679, 690 (7th

  Cir. 2010)).

        Dr. Seye nevertheless argues that this timing can show retaliation

  because Chancellor Paydar took an adverse employment action at his first

  opportunity to retaliate. Dkt. 50 at 16 (citing McGuire v. City of Springfield, Ill.,



                                             11
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 12 of 14 PageID #: 834




  280 F.3d 794, 796 (7th Cir. 2002)). But that's not so—as Dr. Seye later

  admits, Chancellor Paydar could have denied Dr. Seye's request for a re-review

  of his dossier with his late-coming publications. Id. Dr. Seye argues that

  Chancellor Paydar may have allowed the re-review out of deference to the

  faculty board's recommendation, id. at 16–17, but even if that speculation is

  true, Chancellor Paydar did not take action against Dr. Seye at his first chance,

  so the timing here does not support retaliation.

        C. No designated evidence shows that Dr. Seye's tenure denial was
           pretextual.

        Finally, no designated evidence shows that IU's reasons for denying

  tenure were pretextual. Dr. Seye has not identified other professors who were

  similarly situated but treated better. See Anderson v. Donahoe, 699 F.3d 989,

  996 (7th Cir. 2012). And the reasons Chancellor Paydar gave for the tenure

  denial—including concerns over the quantity and quality of publications,

  research grant productivity, and mixed external reviews—had been identified

  as concerns long before any of Dr. Seye's protected activities. That undermines

  a causal connection between those activities and the tenure denial. See Arroyo

  v. Volvo Grp. N. Am., LLC, 805 F.3d 278, 287 (7th Cir. 2015) (finding

  insufficient causation evidence when the protected activity came after

  discipline began). While some of those concerns had been mitigated by a

  recent uptick in publications, that short-term boost is not enough to show

  pretext given the "lifetime commitment" of tenure. Blasdel, 687 F.3d at 816.

  And except for that spike in publications, Dr. Seye offers no evidence

  contradicting or undermining the "legitimate, non-discriminatory reasons"

                                         12
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 13 of 14 PageID #: 835




  given for the tenure denial. Silk v. Bd. of Trs., Moraine Valley Comm. Coll., 795

  F.3d 698, 710 (7th Cir. 2015).

        In short, there is no designated evidence from which a reasonable jury

  could find that Dr. Seye would have been granted tenure but for retaliation.

  There is therefore no triable issue of fact and IU is entitled to summary

  judgment.                             IV.
                                     Conclusion

        IU's motion for summary judgment is GRANTED. Dkt. [44]. Final

  judgment will issue in a separate entry.

  SO ORDERED.

 Date: 5/8/2020




  Distribution:

  Samuel Mark Adams
  JOHN H. HASKIN & ASSOCIATES, LLC
  sadams@jhaskinlaw.com

  James R. A. Dawson
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  jdawson@taftlaw.com

  John H. Haskin
  JOHN H. HASKIN & ASSOCIATES, LLC
  jhaskin@jhaskinlaw.com

  Melissa A. Macchia
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  mmacchia@taftlaw.com
                                         13
Case 1:17-cv-04384-JPH-MJD Document 60 Filed 05/08/20 Page 14 of 14 PageID #: 836




  Michael C. Terrell
  TAFT STETTINIUS & HOLLISTER LLP (Indianapolis)
  mterrell@taftlaw.com

  Bradley L. Wilson
  JOHN H. HASKIN & ASSOCIATES, LLC
  bwilson@jhaskinlaw.com




                                       14
